IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARGUERITE DUTTON,                        : No. 487 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
HOSPITAL OF UNIVERSITY OF                 :
PENNSYLVANIA,                             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.